Citation Nr: 0723122	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-19 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to death benefits on behalf of the deceased 
veteran, including the preliminary question of whether the 
appellant is his lawful surviving spouse.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1948 to 
May 1968.  He died in October 2004.  The appellant is 
claiming eligibility for VA benefits as his lawful surviving 
spouse.  She appealed to the Board of Veterans' Appeals 
(Board) from a December 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which notified her of the denial of her claim for 
Dependency and Indemnity Compensation (DIC) benefits, based 
on the threshold determination that the evidence did not 
establish that she was the veteran's lawful surviving spouse. 

In July 2006, during the pendency of this appeal, the 
veteran's claims file was transferred to the RO in Seattle, 
Washington.  Then in August 2006, to support her claim, the 
appellant testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board (i.e., a 
"travel Board" hearing).

FINDINGS OF FACT

1.	All relevant evidence necessary for a fair disposition of 
the claim has been obtained.

2.	The appellant and the veteran were married in June 1954.

3.	The appellant's marriage to the veteran was terminated by 
divorce in               October 1970.

4.	The veteran died in October 2004.

5.	Inasmuch as the evidence of record does not establish the 
appellant is the veteran's lawful surviving spouse, this 
essential regulatory requirement of her claim for DIC 
benefits has not been satisfied.


CONCLUSIONS OF LAW

1.	The criteria are not met to recognize the appellant as the 
veteran's surviving spouse for the purpose of VA benefits.  
38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.54 (2006).

2.	Since the appellant's status as the veteran's lawful 
surviving spouse has not been established, her claim for DIC 
benefits is dismissed as moot.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Also, during the pendency of this appeal, on March 3, 2006, 
the U. S. Court of Appeals for Veterans Claims (Court) issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.           
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran's status; (2) 
existence of a disability; (3) connection between military 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," VA must review the 
information and evidence presented with the claim and provide 
the veteran notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits               will be assigned if service 
connection is awarded.  See, too, Dunlap v. Nicholson,               
21 Vet. App. 112 (2007).

Concerning the present matter at hand, though, the above-
referenced provisions  that set forth the VCAA's duty to 
notify and assist do not apply, inasmuch as the disposition 
of the claim on appeal essentially turns on a legal 
determination, i.e.,   the appellant's status as a lawful 
surviving spouse, as a preliminary requirement for 
entitlement to the specific benefits sought.  As discussed 
below, the record is relatively unambiguous on this point, 
demonstrating that the criterion of marital status has not 
been met, nor has any statutory exception to that requirement 
been satisfied.  See, e.g., Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (VCAA not applicable where existing statutory 
scheme is generally dispositive of claim).   There is also no 
statement from the appellant or indication otherwise raised 
that           there is any additional relevant evidence that 
has not already been obtained.           Essentially, further 
factual development of the record would have no useful 
purpose.  In these situations, when the law is dispositive, 
and no additional evidentiary development required, it has 
been held that the VCAA generally           does not apply.  
See 38 U.S.C.A. § 5103A (West 2002); Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) ("Where the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision, the case 
should not be remanded for development that could not 
possibly change  the outcome of the decision.").  See, too, 
Wensch v. Principi, 15 Vet. App. 362,              368 
(2001).  Hence, the appellant's claim may be adjudicated on 
the merits based upon the current record.

Governing Law, Regulations and Legal Criteria

For the purpose of administering veterans' benefits, the 
term "surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or (in cases not 
involving remarriage) has not since the death of the 
veteran, and after September 19, 1962, lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  38 U.S.C.A. § 101(3) 
(West 2002); 38 C.F.R. § 3.50 (2006).  

The above requirement of continuous cohabitation to be 
considered a surviving spouse, from the date of marriage to 
the date of death of the veteran, will be considered as 
having been met when the evidence shows that any separation 
was due to the misconduct of, or procured by, the veteran 
without the fault of the surviving spouse.  See 38 C.F.R. § 
3.53(a).  

Generally, the burden of proof is upon the appellant to 
establish her status as the surviving spouse of the veteran 
with respect to claims for DIC and other death benefits.  
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  This may be 
accomplished in several manners, including but not limited 
to utilization of relevant public records such as a marriage 
certificate.  See 38 C.F.R. § 3.205(a).

The preliminary determination that the appellant is the 
lawful surviving spouse of the veteran, is a threshold 
criterion for entitlement to the DIC benefits she has 
claimed in connection with the veteran's prior period of 
service, which would include consideration of the issue of 
service connection for the cause of his death as the basis 
to apply for DIC.  Inasmuch as the RO in setting forth the 
issue on appeal has similarly considered whether the 
remaining regulatory criteria for this particular benefit is 
met -- notwithstanding the element of the appellant's status 
as a surviving spouse, the comprehensive criteria for DIC 
benefits cannot be met       in the absence of meeting this 
initial element.  See 38 U.S.C.A. §§ 1310, 1318;            
38 C.F.R. § 3.5 (defining DIC as a monthly payment made by 
VA to a surviving spouse, child or parent).  

In this instance, the basic facts surrounding the 
circumstances of the appellant's marital status at the time 
of and following the veteran's death in October 2004 
effectively indicate that she and the veteran divorced in 
1970, and have not since remarried.  The relevant evidence 
of record is inclusive of a marriage certificate confirming 
that they were indeed married on June [redacted], 1954.  
Subsequently, though, an October 1997 formal application for 
compensation and pension (VA Form           21-526) filed by 
the veteran during his lifetime, stated under the category 
of marital status that he was divorced.  Then in the 
appellant's ensuing December 2004 formal claim for DIC 
benefits (VA Form 21-534), she herself acknowledged under 
the appropriate section on this form that she and the 
veteran had divorced in October 1970 and had not since 
remarried.  This factual circumstance has also been 
confirmed through subsequent statements on her own behalf, 
and more recently, testimony provided at the August 2006 
Board hearing.          
Thus, it may be reasonably concluded on a thorough review of 
the record that          the appellant does not meet the 
criteria of surviving spouse, and has not for several years.  
While there are also procedures in effect for determining 
the validity of evidence of a previous divorce, including 38 
C.F.R. § 3.206, these would not apply since the fact that 
the appellant and the veteran were divorced in 1970 is not 
in question.  In reaching this finding, it is noted also 
that the evidence does not suggest, nor the appellant claim 
that following her 1970 divorce from the veteran, that she 
and the veteran reunited and that a marriage was attempted 
but was invalid by reason of a legal impediment, a specified 
regulatory exception under 38 C.F.R. § 3.52 to the marriage 
requirement.  That exception encompasses situations in which 
where was the absence of a marriage ceremony in good faith 
in a jurisdiction which does not legally recognize common 
law marriage.  See VAOGCPREC 58-91 (June 17, 1991).  See 
also Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).  

Consideration has also been provided to the statements of 
the appellant that she and the veteran were married for more 
than 16 years, most of this period during which the veteran 
was still on active duty, and that they had four children 
together.          In this regard, however, the applicable 
laws are unequivocal as to the definition of a "surviving 
spouse" and are binding in arriving at a determination on 
marital status, the threshold legal question in this case.  
See 38 U.S.C.A. § 7104(c).  Moreover, the Court has held 
that the authority to award equitable relief under       § 
503(a) notwithstanding the expressly provided law and 
regulations is committed to the discretion of the Secretary, 
and that the Board is without jurisdiction to consider that 
which is solely committed to the Secretary's exercise of 
that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 
(1996).  See too,         Burris v. Principi, 15 Vet. App. 
348, 353 (2001), citing Harvey v. Brown,                      
6 Vet. App. 416, 425 (1994).  Since the appellant and the 
veteran by all indication were not married up until the time 
of his death, including application of the above exception, 
even while the Board recognizes the contentions she has 
raised to support her claim, the claim for additional 
benefits cannot proceed further on           the merits.  
The initial inquiry with respect to the appellant's marital 
status notwithstanding,      it warrants mention that 
provided that eligibility as a surviving spouse were 
established, the evidence does not otherwise provide a basis 
for entitlement to the benefits claimed.  At the time of the 
veteran's death, service connection was not          in 
effect for any claimed disability.  There is no further 
evidence to support entitlement to DIC, including medical 
evidence that the cause of his death was related to a 
disability incurred or aggravated in service.  See 38 C.F.R. 
§ 1310.  Also, DIC benefits could not be awarded based on 38 
U.S.C.A. § 1318, as the record does not show receipt of or 
otherwise entitlement to receive compensation at the time of 
death for a service-connected disability which had been 
totally disabling for a specified period of time.  While a 
claim for DIC filed by a surviving spouse also generally sets 
forth a claim for death pension or accrued benefits under               
38 C.F.R. § 3.152, that provision would not apply in the 
absence of evidence of    the requisite marital status 
element.            

There is also on file a January 2005 rating decision that 
denied service connection for the cause of the veteran's 
death, accrued benefits, and eligibility for Dependents 
Educational Assistance (DEA) (under Chapter 35, Title 38, of 
the United States Code), pertaining to claims for VA benefits 
filed by the appellant's son, in the capacity as the joint 
adult child of both the appellant and the veteran.  The RO           
sent notification of the decision to the appellant's son 
later that month concerning   these claims, and this decision 
has not since been the subject of appellate review.  That 
decision would not be considered final and binding upon the 
appellant, since not representing a disposition of her 
particular claim.  It is consistent with a finding though 
that the medical evidence does not support a DIC claim. 

To the extent that the appellant on one or more occasions has 
further requested receipt of a portion of the veteran's 
military retirement pay to which he was entitled, due to 
their previous marriage, that in itself concerns a monetary 
benefit not within the purview of the generally available VA 
compensation and benefits for veterans and dependents.  This 
is underscored by the fact that current law and regulations 
effectively preclude in several circumstances a concurrent 
receipt of VA disability compensation and military retirement 
pay and involve an election by the claimant as to which he or 
she will receive, although a recent amendment added various 
exceptions to that requirement.  See 38 U.S.C.A. § 5304; 38 
C.F.R. § 3.750, as amended at 71 Fed. Reg. 67,059-61 (Nov. 
20, 2006).  As a result, entitlement to apportionment of 
previous due retirement pay does not represent an issue 
within  the scope of the present claim on appeal.  

Accordingly, as it is demonstrated on the record that the 
appellant does not meet  the criteria set forth for a 
"surviving spouse" for purposes of VA benefits,                 
there is no basis for the entitlement to the benefits claimed 
in this instance.       Because the disposition of this claim 
is based on the law, and not the facts of        the case, 
the claim must be denied based on a lack of entitlement under 
the law.           See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of VA benefits is denied, and 
accordingly, the claim for DIC benefits is dismissed.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


